Matter of Justin T. (Joseph M.) (2019 NY Slip Op 01895)





Matter of Justin T. (Joseph M.)


2019 NY Slip Op 01895


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


81 CAF 16-01182

[*1]IN THE MATTER OF JUSTIN T. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; JOSEPH M., RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (ANN MAGNARELLI OF COUNSEL), FOR PETITIONER-RESPONDENT.
JOHN W. SHARON, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered June 6, 2016 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined the subject child to be abused and neglected. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order that, inter alia, determined that he derivatively abused and neglected the subject child. We affirm for reasons stated in the February 10, 2016 bench decision at Family Court. We add only that the father did not
"  demonstrate the absence of strategic or other legitimate explanations for counsel's alleged shortcomings' at the hearing" (Matter of Brown v Gandy, 125 AD3d 1389, 1390-1391 [4th Dept 2015], quoting People v Benevento, 91 NY2d 708, 712 [1998]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court